Citation Nr: 0400759	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-22 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Whether the veteran filed a timely appeal on the issues 
of entitlement to an earlier effective date for the grant of 
staged increased ratings for arteriosclerotic heart disease; 
entitlement to an earlier effective date for the grant of 
special monthly compensation based on housebound status; and 
entitlement to an earlier effective date for basic 
eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  

2.  Whether the veteran filed a timely appeal on the issue of 
entitlement to special monthly compensation based on the need 
for aid and attendance.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 decision of the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that the veteran had not filed a timely 
substantive appeal pertaining to the issues of entitlement to 
an earlier effective date for the grant of increased ratings 
for arteriosclerotic heart disease; entitlement to an earlier 
effective date for the grant of special monthly compensation 
based on housebound status; entitlement to an earlier 
effective date for basic eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35; and 
entitlement to special monthly compensation based on the need 
for aid and attendance.  The veteran perfected an appeal to 
the Board on the timeliness issue in December 2002.  

The Board notes that in a May 2002 rating decision, the RO 
denied the veteran's claims for service connection for 
chronic obstructive pulmonary disorder as a result of 
cigarette smoking in service; and entitlement to an earlier 
effective date for the grant of an increased rating for post-
traumatic stress disorder (PTSD).  Correspondence from the 
veteran's representative that was received on June 21, 2002 
was interpreted as a notice of disagreement with these 
determinations, and the RO issued the veteran a statement of 
the case on December 11, 2002.  At this time, it does not 
appear that the veteran filed a substantive appeal on the 
issues.  Consequently, they are not presently before the 
Board and will not be addressed herein.  




FINDINGS OF FACT

1.  In an October 31, 2000 rating decision, the RO granted 
staged increased ratings for the veteran's arteriosclerotic 
heart disease; granted entitlement to special monthly 
compensation based on housebound status from June 19, 1995 to 
August 1, 1996; granted basic eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35; and denied 
special monthly compensation based on the need for aid and 
attendance.  The rating decision was mailed to the veteran on 
November 22, 2000, and he filed a notice of disagreement as 
to the effective dates and the denial of special monthly 
compensation based on the need for aid and attendance that 
was received by the RO on December 4, 2000.  

2.  A statement of the case pertaining to these issues was 
provided to the veteran on December 28, 2001.  The cover 
letter advised the veteran of the requirement of filing a 
substantive appeal and referenced an enclosed VA Form 9 which 
informed him of the time limit in which to submit the appeal, 
and instructions for requesting additional time.  

3.  The veteran's substantive appeal was received by the RO 
on May 10, 2002.  


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal as to his 
claims for entitlement to an earlier effective date for the 
grant of staged increased ratings for arteriosclerotic heart 
disease; entitlement to an earlier effective date for the 
grant of special monthly compensation based on housebound 
status; and entitlement to an earlier effective date for 
basic eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35; and the Board does not have 
jurisdiction over an appeal as to these claims.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303, 20.305 (2003).  



2.  The veteran did not timely perfect an appeal as to his 
claim for entitlement to special monthly compensation based 
on the need for aid and attendance, and the Board does not 
have jurisdiction over an appeal as to this claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303, 20.305 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA provides that VA will 
notify the claimant of any information, to include any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant which of 
the evidence is to be provided by the claimant and which VA 
will attempt to obtain on behalf of the claimant.  The VCAA 
also requires that VA assist a claimant in obtaining evidence 
necessary to substantiate a claim.  However, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

The record reflects that the veteran has been informed of the 
requirements for filing a timely substantive appeal.  
Specifically, the RO informed him through the statement of 
the case of the laws and regulations pertaining to the 
deadlines for filing an appeal.  Additionally, in the 
September 2001 letter accompanying the statement of the case 
on the issues, he was informed that he was required to file a 
VA Form 9 in order to continue his appeal and the form 
contained explicit provisions as to the time allowed to file 
such appeal.  Furthermore, there is no further action that 
should be undertaken to comply with the provisions of the 
VCAA or its implementing regulations because it is not the 
factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statute and regulations.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  See also, Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000) (the VCAA is not applicable to matters involving 
pure statutory interpretation).  

II.  Timeliness of Appeal

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2003).  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202 (2003).  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  
38 C.F.R. §§ 20.302(b), 20.303 (2003).  The Court of Appeals 
for Veterans Claims (Court) has held that, if the claimant 
fails to file a substantive appeal in a timely manner, "he 
is statutorily barred from appealing the RO decision."  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306 (2003).  

The evidence of record shows that the RO mailed the veteran 
notification of its rating decision of October 31, 2000, on 
November 22, 2000; that the RO received a notice of 
disagreement from him on December 4, 2000; and that the RO 
mailed a statement of the case to him on December 28, 2001.  
His substantive appeal pertaining to the relevant issues was 
received by the RO on May 10, 2002.  There is no earlier 
document or communication in the file that may be interpreted 
as a substantive appeal as to these issues, and a request for 
an extension of time to file the appeal was not received by 
the RO. 

The Board finds that, since the veteran's May 10, 2002, 
substantive appeal was received beyond one year after notice 
of the October 31, 2000 rating decision (on November 22, 
2000) and more than 60 days after the issuance of the 
statement of the case on December 28, 2001, it may not be 
accepted as timely.  In addition, neither the veteran nor his 
representative requested an extension of time in which to 
file the substantive appeal pursuant to 38 C.F.R. § 20.303 
(2003) (which requires a request for extension to be 
submitted in writing, and prior to the expiration of time for 
filing the substantive appeal).  Furthermore, under the 
timeline discussed above, the mailbox rule is inapplicable.  

In summary, in a case where the veteran's substantive appeal 
was filed both more than 60 days from the date that the RO 
mailed the statement of the case to him, and more than one 
year from the date the RO mailed notification of its decision 
to him, and where no timely request for extension of time was 
filed, the substantive appeal must be considered 
"untimely."  Accordingly, the veteran is statutorily barred 
from appealing the pertinent claims in the October 2000 RO 
decision, and the Board may not reach the merits of the 
claims.  See Roy, supra.  Therefore, the appeal is dismissed.  




ORDER

The appeal as to the claims for entitlement to an earlier 
effective date for the grant of staged increased ratings for 
arteriosclerotic heart disease; entitlement to an earlier 
effective date for the grant of special monthly compensation 
based on housebound status; entitlement to an earlier 
effective date for basic eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35, is 
dismissed.  

The appeal as to the claim for entitlement to special monthly 
compensation based on the need for aid and attendance is 
dismissed.  



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



